This cause has come on for further consideration upon the filing of a petition for reinstatement by respondent, Terence L. Ryan. On April 28, 1998, the Board of Commissioners on Grievances and Discipline filed an amended final report recommending that respondent, Terence L. Ryan, not be reinstated to the practice of law in Ohio. Pursuant to Gov.Bar R. V(10)(G)(5), respondent filed objections on May 14,1998.
IT IS HEREBY ORDERED by the court that relator may file an answer brief on or before fifteen days from the date of filing of objections.